DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s arguments and request for reconsideration of application 16/864,761 (05/01/20) filed on 04/18/22.
Allowable Subject Matter
Claims 1, 3, 5 - 10 and 12 - 15 are allowed, subject to the examiner’s amendment described below.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Randolph Calhoune, Reg. No. 45,371 on Wednesday, May 25th, 2022.
EXAMINER’S AMENDMENT
The application has been amended as follows:  Please amend claims 1 and 10.  Please cancel claims 2 and 11.  
1. (Currently Amended)  A computerized method, comprising:
receiving, by a processor of a policy system, a policy request identifying a customer and a policy to be analyzed, the policy defining a set of requirements to be satisfied; 
retrieving, by the processor, a policy requirement tree associated with the policy to be analyzed, the policy requirement tree being a tree structure representation of the set of requirements to be satisfied whose leaf nodes are specific requirements of the policy;
collecting, by the processor from a data source, available evidence associated with the set of requirements of the policy;
determining, by traversing the policy requirement tree by the processor, which requirements of the set of requirements to be satisfied are satisfied by the available evidence; 
identifying, by traversing the policy requirement tree by the processor, a subset of requirements of the policy to be satisfied; and
transmitting, by the processor, a set of instructions to a customer device associated with the customer, the set of instructions including information that identifies a type of user interface to be presented and causing the user interface of the customer device to display information in a series of interactive screens in response to the subset of the requirements of the policy to be satisfied. 

2. (Canceled)	

10. (Currently Amended)	A system to conduct dynamic resolution processing, comprising:
(a) at least one data store containing electronic data records each representing a policy defining a set of requirements to be satisfied and a policy requirement tree associated with the policy, the policy requirement tree being a tree structure representation of the set of requirements to be satisfied whose leaf nodes are specific requirements of the policy;
(b) a communication port to facilitate an exchange of information with at least a first remote customer device supporting an interactive user interface display controlled, in part, by an orchestrator component of the first remote customer device; and 
(c) an application computer server, coupled to the data store and the communication port, programmed to:
receive, from the remote customer device, a policy request identifying a customer and a policy to be analyzed;
retrieve, from the at least one data store, a policy requirement tree associated with the policy to be analyzed identified in the policy request, the policy requirement tree being a tree structure representation of the set of requirements to be satisfied whose leaf nodes are specific requirements of the policy identified in the policy request;
collect, from a data source, available evidence associated with the set of requirements of the policy identified in the policy request;
determine, by traversing the policy requirement tree, which requirements of the set of requirements to be satisfied are satisfied by the available evidence; 
identify, by traversing the policy requirement tree, a subset of requirements of the policy to be satisfied; and 
transmit a set of instructions to the first remote customer device associated with the customer, the set of instructions including information that identifies a type of user interface to be presented and causing a user interface of the first remote customer device to display information in a series of interactive screens in response to the subset of the requirements of the policy to be satisfied.

11. (Canceled)	

Reasons for Allowance
Please refer to the prosecution history in the instant application.  In particular, applicant’s remarks (04/18/22), pgs. 7 - 12 discuss why the claimed invention is patent eligible in light of Alice 101.  
Please refer to the prosecution history in the instant application.  In particular, applicant’s remarks (04/18/22), pgs. 12 - 16 which distinguish the claimed invention from the closest prior art references listed below.
Patel, US Pub. No. 2014/0188677; 
Lottini, US Pub. No. 2016/037791;
Forrester, US Pub. No. 2021/0126794; and
Barry, US Pub. No. 2021/0073706
With respect to the non-patent literature reference listed below:
“Model-Driven Regulatory Compliance:  A Case Sudy of ‘Know Your Customer’ Regulations.  Sagar Sunkle; Deepali Kholkar; and Vinay Kulkarni.  2015 IEEE. (hereinafter Sunkle)
Sunkle is relevant to the claimed invention because it relates to “Know your Customer” Regulations.  Sunkle does not address all of the particular attributes of the claimed invention however, such as the particular technical environment where the claimed device (e.g., “processor of a policy system”) engages other device(s) (e.g., “customer device”); the “policy requirement tree”/ “leaf node’ used to identify requirements; and the dynamic interface as claimed. 
The examiner incorporates the applicant’s remarks by reference as reasons for allowance of claims 1, 3, 5 - 10 and 12 - 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186. The examiner can normally be reached Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3697



/SARA C HAMILTON/Primary Examiner, Art Unit 3697